       Case 3:18-cv-05092-VC Document 37 Filed 03/10/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11
     ADOBE SYSTEMS INCORPORATED,                         Case No.: 3:18-cv-05092-VC
12
                   Plaintiff,                            [PROPOSED] ORDER GRANTING
13                                                       PLAINTIFF ADOBE INC.’S
            v.                                           MOTION FOR ADMINISTRATIVE
14                                                       RELIEF
     ARTHUR SCHWARTZ, et al.,
15                                                       [Civil L.R. 7-11]
16                 Defendants.
                                                         Judge: Honorable Vince Chhabria
17
18
19
20
21
            The Court has read and considered the Motion for Administrative Relief filed by Plaintiff
22
     Adobe Inc. (“Plaintiff”), and supporting declarations and exhibits, seeking an order from the
23
     Court re-opening this closed action, and granting leave for Plaintiff to issue a production
24
     subpoena to Web.com Group, Inc. under Rule 45 of the Federal Rules of Civil Procedure to
25
     obtain records of all Adobe sales completed by Defendant Arthur Schwartz (“Defendant”) after
26
     this Court entered a Permanent Injunction against him on April 8, 2019 (the “Motion”).
27
            IT IS HEREBY ORDERED that the Motion is GRANTED.
28

                                                   -1-
                         [PROPOSED] ORDER - Case No.: 3:18-cv-05092-VC
Case 3:18-cv-05092-VC Document 37 Filed 03/10/21 Page 2 of 2
